           Case 3:18-cr-00053-KC Document 192 Filed 08/04/20 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

KHALIL S. MAXWELL,                                     §
Reg. No. 01588-480,                                    §
       Movant,                                         §
                                                       §           EP-20-CV-161-KC
v.                                                     §           EP-18-CR-53-KC-1
                                                       §
UNITED STATES OF AMERICA,                              §
     Respondent.                                       §

                               MEMORANDUM OPINION AND ORDER

        Khalil S. Maxwell moves to vacate or, in the alternative, reduce his sentence through a motion

under 28 U.S.C. § 2255. Mot. to Vacate, ECF No. 189.1         He claims his counsel provided

constitutionally ineffective assistance.   But because it plainly appears from his motion and the record that

he is not entitled to relief, the Court will deny his § 2255 motion. 28 U.S.C. foll. § 2255 Rule 4(b). The

Court will additionally deny him a certificate of appealability.

                           BACKGROUND AND PROCEDURAL HISTORY

        On February 1, 2019, Maxwell pleaded guilty, pursuant to a plea agreement, to sex trafficking

children and conspiracy to sex traffic a person. Am. J. Crim. Case 1, ECF No. 187. His guideline

imprisonment range was life based on a total offense level of 43 and a criminal history category of III.

Statement of Reasons 1, ECF No. 182. However, his plea agreement contained a non-binding sentencing

recommendation, pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), of 300 months’

imprisonment. Addendum 1, ECF No. 146. His sentencing court—this Court—found the downward

departure was reasonable. Statement of Reasons 2. He was accordingly sentenced to 300 months’

imprisonment. Am. J. Crim. Case 2. He did not appeal.

        Maxwell now claims his counsel provided constitutionally ineffective assistance when he failed to

explain the charges against him and the Government’s burden of proof. Mot. to Vacate 4. He also asserts

his counsel did not tell him about the impact on his sentence of the proposed enhancements in his


1
  “ECF No.” refers to the Electronic Case Filing number for documents docketed in EP-18-CR-53-KC-1. Where a
discrepancy exists between page numbers on filed documents and page numbers assigned by the ECF system, the
Court will use the latter page numbers.
             Case 3:18-cr-00053-KC Document 192 Filed 08/04/20 Page 2 of 7



presentence investigation report (PSR), failed to make objections to the proposed enhancements, and

advised him not to appeal his sentence. Mem. in Supp. 2, ECF No. 189-1. He asks the Court to vacate his

sentence or, in the alternative, reduce his sentence. Id. at 5. He also asks for an evidentiary hearing.

                                             APPLICABLE LAW

           A § 2255 motion “‘provides the primary means of collateral attack on a federal sentence.’”

Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000) (quoting Cox v. Warden, 911 F.2d 1111, 1113 (5th Cir.

1990)).     Relief under § 2255 is warranted for errors that occurred at trial or at sentencing.   Solsona v.

Warden, F.C.I., 821 F.2d 1129, 1131 (5th Cir. 1987). Before a court will grant relief, however, the

movant must establish that (1) his “sentence was imposed in violation of the Constitution or laws of the

United States, (2) the sentencing court was without jurisdiction to impose the sentence, (3) the sentence

was in excess of the maximum authorized by law, or (4) the sentence is otherwise subject to collateral

attack.”     United States v. Seyfert, 67 F.3d 544, 546 (5th Cir. 1995) (citations omitted).   Ultimately, the

movant bears the burden of establishing his claims of error by a preponderance of the evidence.         Wright

v. United States, 624 F.2d 557, 558 (5th Cir. 1980) (citing United States v. Kastenbaum, 613 F.2d 86, 89

(5th Cir. 1980)).      “If it plainly appears from the motion . . . and the record of prior proceedings that the

moving party is not entitled to relief, the judge must dismiss the motion . . .” 28 U.S.C. foll. § 2255

Rule 4(b); see also 28 U.S.C. § 2255(b); United States v. Drummond, 910 F.2d 284, 285 (5th Cir. 1990)

(“Faced squarely with the question, we now confirm that § 2255 requires only conclusive evidence—and

not necessarily direct evidence—that a defendant is entitled to no relief under § 2255 before the district

court can deny the motion without a hearing.”).

           Generally, an ineffective-assistance-of-counsel claim presented in a § 2255 motion is analyzed

under the two-pronged test set forth in Strickland v. Washington, 466 U.S. 668 (1984).         United States v.

Willis, 273 F.3d 592, 598 (5th Cir. 2001).       To prevail, a movant must show (1) that his counsel’s

performance was deficient in that it fell below an objective standard of reasonableness; and (2) that the

deficient performance prejudiced the defense.       Strickland, 466 U.S. at 689–94. This means a movant

must show that counsel’s performance was outside the broad range of what is considered reasonable
                                                        2
           Case 3:18-cr-00053-KC Document 192 Filed 08/04/20 Page 3 of 7



assistance and that this deficient performance led to an unfair and unreliable conviction and sentence.

United States v. Dovalina, 262 F.3d 472, 474B75 (5th Cir. 2001). “[C]ounsel’s assistance is deficient if

it falls ‘below an objective standard of reasonableness.’”    United States v. Conley, 349 F.3d 837, 841

(5th Cir. 2003) (quoting Strickland, 466 U.S. at 688). “[T]o prove prejudice, ‘the defendant must show

‘that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.’”      Id. (quoting United States v. Bass, 310 F.3d 321, 325 (5th Cir.

2002). In cases involving counsel’s performance at the sentencing stage, the Supreme Court and the

Fifth Circuit have emphasized that Strickland prejudice exists whenever there is a reasonable probability

that, but for counsel’s errors, the defendant’s term of actual imprisonment would have differed in “any

amount.” Id., at 842 (quoting Glover v. United States, 531 U.S. 198, 203 (2001)). If the movant fails to

prove one prong, it is not necessary to analyze the other. See Armstead v. Scott, 37 F.3d 202, 210 (5th

Cir.1994) (“A court need not address both components of the inquiry if the defendant makes an

insufficient showing on one”); Carter v. Johnson, 131 F.3d 452, 463 (5th Cir.1997) (“Failure to prove

either deficient performance or actual prejudice is fatal to an ineffective assistance claim.”).

                                                 ANALYSIS

        Maxwell first claims his counsel provided constitutionally ineffective assistance when he failed to

explain the charges against him and the prosecution’s burden of proof. Mot. to Vacate 4. The record does

not support these claims.

        In the plea agreement, Maxwell decided to plead guilty to counts one and twelve of an indictment

charging him with sex trafficking children and conspiracy to sex traffic a person. Plea Agreement 1–2.

He indicated that he understood he was waiving ‘[t]he right to a speedy and public jury trial.” Id. at 5. He

acknowledged that his attorney advised him “of the nature of the charge, any possible defense to the

charges, and range of possible sentences.” Id. at 8. He also admitted that the factual basis supporting his

plea of guilty was “true and correct.” Id. Thus, Maxwell acknowledged that his attorney advised him “of

the nature of the charge, any possible defense to the charges, and range of possible sentences,” and waived


                                                       3
           Case 3:18-cr-00053-KC Document 192 Filed 08/04/20 Page 4 of 7



his “right to a . . . trial”—which included his right to have the Government provide its case beyond a

reasonable doubt. Id. at 5, 8.

        Any document signed by a defendant in connection with a guilty plea is entitled to “great

evidentiary weight.” United States v. Abreo, 30 F.3d 29, 32 (1994). “[C]onclusory allegations of

ineffective assistance of counsel do not raise a constitutional issue in a federal habeas proceeding.” Miller

v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000) (citing Ross v. Estelle, 694 F.2d 1008, 1012 (5th Cir. 1983)).

“In the absence of a specific showing of how these alleged errors and omissions were constitutionally

deficient, and how they prejudiced his right to a fair trial, we [can find] no merit to these [claims].”

Barnard v. Collins, 958 F.2d 634, 642 (5th Cir. 1992).

        The Court simply cannot accept Maxwell’s attempt to disavow the accuracy and truthfulness of his

statements in his plea agreement through his conclusory statements about the ineffectiveness of his counsel

unsupported by any evidence.

        After Maxwell signed the plea agreement, he appeared before the United States Magistrate Judge to

enter his pleas. R. & R., ECF No. 150. He claimed, under oath, that he fully understood “the nature of the

charge and the maximum possible penalties, including any imprisonment, applicable mandatory minimum

penalties, fine, term of supervised release, as well as any forfeiture or restitution.” Id. at ¶ 8. He also

indicated he fully understood the terms of the plea agreement, including the waiver of his right to appeal his

sentence. Id. at ¶ 9.

        A court gives “great weight” to sworn statements given during a plea colloquy—and these

declarations “carry a strong presumption of verity.” United States v. Cothran, 302 F.3d 279, 283–84 &

284 n. 2 (5th Cir. 2002) (quotation omitted). A “defendant ordinarily will not be heard to refute [his]

testimony given at a plea hearing while under oath.” United States v. Cervantes, 132 F.3d 1106, 1110 (5th

Cir. 1998). Consequently, “the representations of the defendant . . . at the original plea hearing, as well as

any findings made by the judge accepting the plea, constitute a formidable barrier in any subsequent


                                                       4
           Case 3:18-cr-00053-KC Document 192 Filed 08/04/20 Page 5 of 7



collateral proceedings.” Montoya v. Johnson, 226 F.3d 399, 406 (5th Cir. 2000) (quoting Blackledge v.

Allison, 431 U.S. 63, 71 (1977)).

        Maxwell acknowledged, under oath, during his plea colloquy that he understood the nature of the

charges against him. R. & R. ¶ 8. He also acknowledged that by pleading guilty, he waived his “right to

a trial,” including “the right to confront and cross-examine adverse witnesses, to be protected from

compelled self-incrimination, to testify and present evidence, and to compel the attendance of witnesses.”

Id. ¶ 7. In other words, his right to make the Government meet its burden of proof. Maxwell, through his

conclusory assertions unsupported by any evidence, has not overcome the “formidable barrier” to refuting

his sworn testimony given at his plea hearing.

        Maxwell also claims his counsel failed to advise him on how enhancements might apply to his

sentence, failed to make any objections to the enhancements in the PSR, and advised him not to appeal his

sentence. Mem. in Supp. 2. These claims will also not entitle him to relief.

        Maxwell was sentenced to 300 months’ imprisonment pursuant to the terms of a non-binding

recommendation in his plea agreement made under Rule 11(c)(1)(B)—not in accordance with the

Sentencing Guidelines (or the recommendations in the PSR). Addendum 1, ECF No. 146; Statement of

Reasons 2; Am. J. Crim. Case 2. He has failed to identify any errors in or possible objections he might

have raised to the PSR in his § 2255 motion. He also waived his right to attack his sentence on appeal.

Plea Agreement 6–7. Hence, his objections to the proposed enhancements—or his subsequent appeal of

his sentence—would have served no purpose.

        In sum, Maxwell makes only conclusory assertions that his counsel provided constitutionally

ineffective assistance. As a result, Maxwell has not shown (1) his counsel’s performance fell below an

objective standard of reasonableness or (2) the deficient performance prejudiced his defense. Strickland,

466 U.S. at 689–94.   More specifically, he has not shown there is a reasonable probability that, but for

his counsel’s purported errors, his term of actual imprisonment would have differed in “any amount.”

Conley, 349 F.3d at 842.    Indeed, the evidence against Maxwell was overwhelming and, but for the
                                                     5
             Case 3:18-cr-00053-KC Document 192 Filed 08/04/20 Page 6 of 7



plea agreement, he probably would have received a substantially longer sentence.        Hence, it plainly

appears from Maxwell’s motion and the record that he is not entitled to relief.     28 U.S.C. foll. § 2255

Rule 4(b).

                                       EVIDENTIARY HEARING

        A motion brought under § 2255 may be denied without a hearing if “the files and records of the

case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. ' 2255(b); see also United

States v. Bartholomew, 974 F.2d 39, 41 (5th Cir. 1992) (holding that there was no abuse of discretion in

denying a § 2255 motion without a hearing where the movant’s assertions of ineffective assistance were

wholly conclusory in nature and refuted by reference to the record itself). The record in this case is

adequate to dispose fully and fairly of Maxwell’s claims.     The Court need inquire no further on collateral

review and an evidentiary hearing is not necessary.

                                 CERTIFICATE OF APPEALABILITY

        A movant may not appeal a final order in a habeas corpus proceeding “[u]nless a circuit justice or

judge issues a certificate of appealability.” 28 U.S.C. § 2253(c)(1)(B). “A certificate of appealability

may issue . . . only if the applicant has made a substantial showing of the denial of a constitutional right.”

Id. § 2253(c)(2). In cases where a district court rejects a movant’s constitutional claims on the merits,

the movant “must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.”     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

United States v. Jones, 287 F.3d 325, 329 (5th Cir. 2002) (applying Slack to a certificate of appealability

determination in the context of § 2255 proceedings). To warrant a certificate as to claims that a district

court rejects solely on procedural grounds, the movant must show both that “jurists of reason would find

it debatable whether the motion states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its procedural ruling.”    Slack,

529 U.S. at 484.


                                                       6
             Case 3:18-cr-00053-KC Document 192 Filed 08/04/20 Page 7 of 7



           Here, Maxwell’s § 2255 motion fails because he has not identified a transgression of his

constitutional rights or alleged an injury that would, if condoned, result in a complete miscarriage of

justice.    Additionally, reasonable jurists could not debate the Court’s reasoning for the denial of his §

2255 claims on substantive or procedural grounds—or find that his issue deserves encouragement to

proceed. Miller El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack, 529 U.S. at 484). Thus, the

Court will not issue a certificate of appealability.

                                       CONCLUSION AND ORDERS

           The Court concludes it plainly appears from Maxwell’s § 2255 motion and the record of prior

proceedings that he is not entitled to relief. Consequently, the Court enters the following orders:

           IT IS ORDERED that Maxwell’s motion for an evidentiary hearing is DENIED.

           IT IS FURTHER ORDERED that Maxwell’s “Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody” (ECF No. 189) is DENIED, and his civil

cause is DISMISSED WITH PREJUDICE.

           IT IS FURTHER ORDERED that all pending motions in this cause, if any, are DENIED AS

MOOT.

           IT IS FURTHER ORDERED that Maxwell is DENIED a CERTIFICATE OF

APPEALABILITY.

           IT IS FINALLY ORDERED that the Clerk shall CLOSE this case.

           SIGNED this 4th day of August, 2020.




                                                       KATHLEEN CARDONE
                                                       UNITED STATES DISTRICT JUDGE




                                                         7
